Citation Nr: 0805489	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-03 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals to the feet.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel





INTRODUCTION

The veteran had active service from February 1953 until 
February 1955 and he also had a subsequent period of active 
duty for training (ACDUTRA) from September 1957 to October 
1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in North Little Rock, Arkansas.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

In the present case, VA examination conducted in June 2005 in 
conjunction with the veteran's claim for service connection 
for cold injury residuals to the feet did not provide an 
opinion as to the etiology of the veteran's symptoms of 
neuropathy.  In this regard, an assessment from a private 
physician, Dr. P., dated in August 2004, indicates that the 
veteran's peripheral neuropathy was likely due to his tour of 
duty in the service.  This opinion, however, fails to address 
whether medical disorders in the veteran's history, including 
a stroke following aortic valve replacement, fractures of the 
tibia and fibula, left leg, and dissection of the aorta, 
post-operative, among other medical disorders, might be 
significant.  The examiner who conducted VA examination 
stated that an opinion as to the etiology of peripheral 
neuropathy was not requested.  An opinion which addresses all 
evidence of record is necessary to assist the Board to decide 
this claim.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   
Accordingly, an additional VA examination is necessary prior 
to adjudication of the veteran's claim.  

When the veteran was afforded VA audiology examination in 
October 2004, the veteran indicated that he had obtained 
examination and treatment of an ear disorder and hearing 
loss, including an MRI and multiple tests, in Little Rock in 
1992.  The veteran contends that, if this evidence were 
obtained, it would substantiate his claim.  It does not 
appear that the RO has taken efforts to secure records from 
that facility.  

Because the Board has identified potentially outstanding 
records pertinet to the veteran's claim, VA must undertake 
reasonable efforts to obtain such documents as these records 
may be material to the claim.  38 U.S.C.A. § 5103A(b).  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be scheduled for the 
appropriate VA examination for cold injuries 
to determine if he currently has disability 
of the feet that are residuals of a cold 
injury.  The veteran's claims folder, 
including a copy of this REMAND, relevant 
service medical records, including records of 
the veteran's treatment for pneumonia in 
service, and relevant post-service clinical 
records, including previous VA examinations 
dated in July 1955 and November 1965, as well 
as the veteran's medical history as a whole, 
should be reviewed by the examiner in 
conjunction with the examination.  Based on 
review of the entire record and examination 
of the veteran, the examiner should:

(a) Identify each current disorder of the 
lower extremities;

(b) State whether it is at least as likely as 
not (50 percent probability or more) that the 
veteran manifests a disability of the feet 
that is the result of a cold injury to the 
feet sustained during the veteran's active 
military service.  

Any opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  

2.  Contact the veteran to obtain further 
information regarding the provider 
identified as an ENT specialist in Little 
Rock who treated the veteran in 1992, and 
provide the veteran with a VA Form 21-
4142 so that the veteran may authorize 
released of those records to VA.  If a 
signed release is received, then attempt 
to acquire these records and review them 
in readjudicating the issues on appeal.  
Any negative search result should be 
indicated in the veteran's claims folder.  

3.  After obtaining the additional 
evidence identified by the veteran, 
arrange for the veteran to be afforded VA 
audiologic examination.  The veteran's 
claims folder, including a copy of this 
REMAND and service medical records, 
should be reviewed by the examiner in 
conjunction with the examination.  Based 
on review of the entire record and 
examination of the veteran, the examiner 
should:

(a) Identify each current disorder which 
affects the veteran's hearing acuity;

(b) State whether it is at least as 
likely as not (a 50 percent or higher 
likelihood) that any currently diagnosed 
hearing loss is causally related to the 
veteran's periods of service.  Each 
opinion should be accompanied by a clear 
rationale consistent with the evidence of 
record.  
  
4.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent statement of 
the case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The purpose of this remand is to notify the 
veteran of the information and evidence needed to 
substantiate his service connection claims, and to further 
develop the veteran's claims.  

The veteran is advised that failure to cooperate by reporting 
for the examination may result in denial of the claim.  38 
C.F.R. § 3.655 (2007).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



